 
Exhibit 10.1
 
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
 
This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made
and entered into as of the 1st day of February, 2018 (the “Effective Date”), by
and between MusclePharm Corporation, a Nevada corporation headquartered at 4400
Vanowen Street, Burbank, CA 91505 (“Company”) and Ryan Drexler (“Executive”).
Until the Effective Date, the Executive’s November 18, 2016 Amended and Restated
Executive Employment Agreement with the Company (the “Earlier Agreement”) will
remain in force and effect and continue to govern the Executive’s employment
with the Company.
 
W I T N E S E T H:
 
WHEREAS, the Company and the Executive desire to amend and restate the Earlier
Agreement by entering into this Agreement; and
 
WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company pursuant to the
terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree to be bound, as of the Effective Date, as follows:
 
1.           Employment and Duties. The Company agrees to continue to employ the
Executive and the Executive agrees to continue to serve as the Company’s
President and Chief Executive Officer and as the Chairman of the Board of
Directors of the Company (the “Board”). The duties and responsibilities of the
Executive shall include the duties and responsibilities as the Board may from
time to time assign to the Executive that are consistent with the duties
normally expected of a chief executive officer or similar most senior position.
 
The Executive shall devote sufficient portions of his working time and efforts
during the Company’s normal business hours to the business and affairs of the
Company and its subsidiaries and to the diligent and faithful performance of the
duties and responsibilities duly assigned to him pursuant to this Agreement.
Provided that none of his additional activities materially interferes with the
performance of the duties and responsibilities of the Executive, nothing in this
Section 1 shall prohibit the Executive from: (A) serving as a director or member
of a committee of up to two (2) entities that do not, in the good faith
determination of the Board, compete or present the appearance of competition
with the Company or otherwise create, or could create, in the good faith
determination of the Board, a conflict of interest or appearance of a conflict
of interest with the business of the Company; (B) delivering lectures,
fulfilling speaking engagements, and any writing or publication relating to his
area of expertise; (C) serving as a director or trustee of any governmental,
charitable or educational organization; (D) engaging in additional activities in
connection with personal investments and community affairs, including, without
limitation, professional or charitable sports and/or coaching, nutrition or
similar organization committees, boards, memberships or similar associations or
affiliations; or (E) performing coaching or advisory activities.
 
2.           Term. The term of this Agreement shall commence on the Effective
Date and, subject to Section 12 below, continue for a period of three (3) years
following the Effective Date and shall be automatically renewed for successive
one (1) year periods thereafter unless either party provides the other party
with written notice of his or its intention not to renew this Agreement at least
three (3) months prior to the expiration of the initial term or any renewal term
of this Agreement. As used herein, “Employment Period” shall mean the initial
three (3) year term plus any one (1) year renewals.
 
 
 

 
 
3.           Place of Employment. The Executive’s services shall be performed at
the Company’s headquarters at 4400 Vanowen Street, Burbank, CA 91505.
 
4.           Base Salary. The Company agrees to initially pay the Executive,
effective as of the Effective Date, a base salary at an annual rate (“Base
Salary”) of Seven Hundred Thousand Dollars ($700,000.00). The Executive’s Base
Salary shall be increased to an annual rate of Seven Hundred and Fifty Thousand
Dollars ($750,000.00) effective January 1, 2020. The Board may elect to further
increase the Executive’s Base Salary on each anniversary of the Effective Date.
The Base Salary shall be paid in periodic installments in accordance with the
Company’s regular payroll practices.
 
5.           Incentive Compensation. The Executive shall be eligible to receive
each of the following:
 
(a)           Cash-Based Incentives. The Executive shall be eligible to receive
cash-based incentive bonuses based upon the achievement of specified performance
goals, as set forth in Attachment A (“Cash-Based Incentives”).
 
(b)           Equity-Based Incentives. The Executive shall be eligible for
grants of equity awards available to senior executive officers of the Company
under the Company’s equity plan, as the Board or the Compensation Committee of
the Board (“Compensation Committee”) may from time to time determine. Each
equity award granted to the Executive shall specify in the applicable award
agreement that upon termination of the Executive’s employment for any reason by
the Company or by the Executive, any unvested portion of the equity awards shall
immediately vest.
 
 
(c)           Performance Bonus. The Executive will be eligible to receive a
2018 performance bonus in an amount equal to 75% of the Executive’s then current
Base Salary if the Company has, for the 2018 fiscal year: (i) maintained at
least a 32% gross profit margin, and (ii) recognized revenue of at least
$111,000,000.00 (the “2018 Bonus Conditions”). Any 2018 performance bonus will
be paid to the Executive in full no later than two and one-half months following
the end of the 2018 fiscal year. Notwithstanding the foregoing, if the 2018
Bonus Conditions are not satisfied, the Board may nonetheless elect to award the
Executive a performance bonus for the 2018 fiscal year of up to 75% of his then
current Base Salary. Further, the Board in its sole discretion will have the
ability to award the Executive additional bonuses based on the Company’s and/or
the Executive’s achievement of other mutually agreed upon targets. The Company
will negotiate in good faith with the Executive to devise a mutually agreeable
performance bonus plan for the 2019 fiscal year and fiscal years thereafter. Any
performance bonus(es) due pursuant to this Section 5(c), including any
performance bonus(es) due for the 2019 fiscal year and fiscal years thereafter
pursuant to the terms of such plans as the Executive and the Company may agree,
shall be referred to as the “Performance Bonus.”
 
 
 

 
 
 
6.           Post-Employment Compensation. Upon termination of employment for
any reason, the Executive (or, following his death, the Executive’s heirs,
administrators or executors) shall be entitled to: (A) all unpaid Base Salary
earned through the date of termination (the “Date of Termination”) to be paid as
required by law; (B) any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the Date of
Termination, to the extent unpaid, to be paid according to Section 8; (C) any
accrued but unused vacation time through the Date of Termination in accordance
with Company policy; (D) any unpaid Cash-Based Incentives or Performance Bonus,
to the extent earned as of the Date of Termination, to be paid according to
Attachment A, or Section 5(c), respectively; and (E) all vested equity awards
earned prior to the Date of Termination (collectively, the “Accrued
Compensation”). The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
 
7.           Clawback Rights. The Cash-Based Incentives, Performance Bonus and
any and all stock-based compensation (such as options and equity awards)
(collectively, the “Clawback Benefits”) shall be subject to “Clawback Rights” as
follows: during the period that the Executive is employed by the Company and
upon the termination of the Executive’s employment and for a period of three (3)
years thereafter, if there is a restatement of any financial results from which
any Clawback Benefits paid to the Executive shall have been determined, the
Executive agrees to repay any amounts which were determined by reference to any
Company financial results which were later restated (as defined below), to the
extent the Clawback Benefits amounts paid exceed the Clawback Benefits amounts
that would have been paid, based on the restatement of the Company’s financial
information. All Clawback Benefits amounts resulting from such restated
financial results shall be retroactively adjusted by the Compensation Committee
to take into account the restated results, and any excess portion of the
Clawback Benefits resulting from such restated results shall be immediately
surrendered to the Company and if not so surrendered within ninety (90) days of
the revised calculation being provided to the Executive by the Compensation
Committee following a publicly announced restatement, the Company shall have the
right to take any and all action to effectuate such adjustment. The calculation
of the revised Clawback Benefits amount shall be determined by the Compensation
Committee in good faith and in accordance with applicable law, rules and
regulations. All determinations by the Compensation Committee with respect to
the Clawback Rights shall be final and binding on the Company and the Executive.
The Clawback Rights shall terminate following a Qualifying Transaction (as
defined in Attachment A), subject to applicable law, rules and regulations. For
purposes of this Section 7, a restatement of financial results that requires a
repayment of a portion of the Clawback Benefits amounts shall mean a restatement
resulting from material non-compliance of the Company with any financial
reporting requirement under the federal securities laws and shall not include a
restatement of financial results resulting from subsequent changes in accounting
pronouncements or requirements which were not in effect on the date the
financial statements were originally prepared (“Restatements”). The parties
acknowledge it is their intention that the foregoing Clawback Rights that relate
to Restatements conform in all respects to the provisions of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 (“Dodd-Frank Act”) and require
recovery of all “incentive-based” compensation, pursuant to the provisions of
the Dodd- Frank Act and any and all rules and regulations promulgated thereunder
from time to time in effect. Accordingly, the terms and provisions of this
Agreement shall be deemed automatically amended from time to time to assure
compliance with the Dodd-Frank Act and such rules and regulations as hereafter
may be adopted and in effect.
 
 
 

 
 
8.           Expenses. The Executive shall be entitled to prompt reimbursement
by the Company for all reasonable ordinary and necessary travel, entertainment,
and other expenses incurred by the Executive while employed (in accordance with
the policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that the Executive shall properly account for such expenses
in accordance with Company policies and procedures.
 
9.           Other Benefits. During the term of this Agreement, the Executive
shall be eligible to participate in incentive, stock purchase, savings,
retirement (401(k)), and welfare benefit plans, including, without limitation,
health, medical, dental, vision, life (including accidental death and
dismemberment) and disability insurance plans (collectively, “Benefit Plans”),
in substantially the same manner and at substantially the same levels as the
Company makes such opportunities available to the Company’s managerial or
salaried executive employees and/or its senior executive officers.
 
The Company shall pay one hundred percent (100%) of the cost for any group
medical, vision and/or dental coverage elected by and for the Executive and
fifty percent (50%) of the additional incremental cost for any group medical,
vision and/or dental coverage elected by the Executive for the Executive’s
family.
 
The Executive shall be entitled to air travel, including travel by first class
or by private plane, as is reasonable and necessary for the performance of his
duties and responsibilities, in accordance with the Company’s policies as
approved by the Board.
 
10.          Vacation. During the term of this Agreement, the Executive shall be
entitled to accrue, on a pro rata basis, thirty (30) paid vacation days per
year. Vacation shall be taken at such times as are mutually convenient to the
Executive and the Company and no more than fifteen (15) consecutive days shall
be taken at any one time without Company approval in advance.
 
11.           Reserved.
 
12.           Termination of Employment.
 
(a)           Death. If the Executive dies during the Employment Period, this
Agreement and the Executive’s employment with the Company shall automatically
terminate and the Company’s obligations to the Executive’s estate and to the
Executive’s Qualified Beneficiaries shall be those set forth in Section 6.
 
(b)          Disability. In the event that, during the term of this Agreement,
the Executive shall be prevented from performing his essential functions
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and the Executive’s employment with the Company
shall automatically terminate. The Company’s obligation to the Executive under
such circumstances shall be those set forth in Section 6. For purposes of this
Agreement, “Disability” shall mean a physical or mental disability that prevents
the performance by the Executive, with or without reasonable accommodation, of
his essential functions hereunder for an aggregate of one hundred twenty (120)
days or longer during any twelve (12) consecutive months. The determination of
the Executive’s Disability shall be made by an independent physician who is
reasonably acceptable to the Company and the Executive (or his representative),
be final and binding on the parties hereto and be made taking into account such
competent medical evidence as shall be presented to such independent physician
by the Executive and/or the Company or by any physician or group of physicians
or other competent medical experts employed by the Executive and/or the Company
to advise such independent physician.
 
 
 

 
 
(c)           Cause.
 
(1)           At any time during the Employment Period, the Company may
terminate this Agreement and the Executive’s employment hereunder for Cause. For
purposes of this Agreement, “Cause” shall mean: (a) the willful and continued
failure of the Executive to perform substantially his duties and
responsibilities for the Company (other than any such failure resulting from the
Executive’s death or Disability) after a written demand by the Board for
substantial performance is delivered to the Executive by the Company, which
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties and responsibilities, which
willful and continued failure is not cured by the Executive within thirty (30)
days following his receipt of such written demand; (b) the Executive’s
conviction of, or plea of guilty or nolo contendere to, a felony; or (c) the
Executive’s fraud, dishonesty or gross misconduct which is materially and
demonstratively injurious to the Company. Termination under clauses (b) or (c)
of this Section 12(c)(1) shall not be subject to cure.
 
(2)           For purposes of this Section 12(c), no act, or failure to act, on
the part of the Executive shall be considered “willful” unless done, or omitted
to be done, by him in bad faith and without reasonable belief that his action or
omission was in, or not opposed to, the best interest of the Company. Between
the time the Executive receives written demand regarding substantial
performance, as set forth in subparagraph (1)(a) above, and prior to an actual
termination for Cause, the Executive will be entitled to appear (with counsel)
before the full Board to present information regarding his views on the Cause
event. After such hearing, termination for Cause must be approved by a majority
vote of the full Board (other than the Executive). After providing the written
demand regarding substantial performance, the Board may suspend the Executive
with full pay and benefits until a final determination by the full Board has
been made.
 
(3)           Upon termination of this Agreement for Cause, the Company shall
have no further obligations or liability to the Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the Company’s obligation to provide the Executive with
the Accrued Compensation in accordance with Section 6.
 
(d)           For Good Reason or Without Cause.
 
(1)           At any time during the term of this Agreement and subject to the
conditions set forth in Section 12(d)(2) below, the Executive may terminate this
Agreement and the Executive’s employment with the Company for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following events without the Executive’s written consent: (A) the assignment
to the Executive of duties that are significantly different from, and/or that
result in a substantial diminution of, the duties that he assumed on the
Effective Date (including reporting to anyone other than solely and directly to
the Board); (B) the assignment to the Executive of a title that is different
from and subordinate to the title President and Chief Executive Officer and/or
Chairman of the Board of the Company; or (C) material breach by the Company of
this Agreement.
 
 
 

 
 
(2)           The Executive shall not be entitled to terminate this Agreement
for Good Reason unless and until he shall have delivered written notice to the
Company within ninety (90) days of the date upon which the facts giving rise to
Good Reason occurred of his intention to terminate this Agreement and his
employment with the Company for Good Reason, which notice specifies in
reasonable detail the circumstances claimed to provide the basis for such
termination for Good Reason, and the Company shall not have eliminated the
circumstances constituting Good Reason within thirty (30) days of its receipt
from the Executive of such written notice.
 
(3)           If, prior to (but not in connection with or anticipation of) a
Qualifying Sale (as defined below), or more than twelve (12) months following a
Qualifying Sale, the Executive terminates this Agreement and his employment with
the Company for Good Reason or the Company terminates this Agreement and the
Executive’s employment with the Company without Cause (a “Non-Qualifying Sale
Termination”), then, in addition to the Company providing the Executive with the
Accrued Compensation, following the Executive’s Date of Termination and subject
to the conditions of Section 12(i) and in accordance with the payment terms set
forth in Section 12(i):
 
(i) the Company shall, for a period of twelve (12) months beginning on the
Payment Commencement Date (as defined below), continue to pay to the Executive,
in accordance with the Company’s customary payroll practices, his then current
Base Salary as severance pay;
 
(ii) if the Executive is eligible for and timely elects to continue receiving
group medical and/or dental insurance under the continuation coverage rules
known as COBRA, the Company will continue to pay the share of the premium for
such coverage that it paid immediately prior to the Date of Termination until
the earlier of (x) the end of the twelfth (12th) month after the Date of
Termination, and (y) the date the covered individual’s COBRA continuation
coverage expires, unless, as a result of a change in legal requirements, the
Company’s provision of payments for COBRA will violate the nondiscrimination
requirements of applicable law, in which case this benefit will not apply;
 
(iii) the Executive will receive the Performance Bonus for the fiscal year in
which his Date of Termination occurs, paid in a lump sum on the Payment
Commencement Date;
 
 
 

 
 
(iv) the vesting schedule of each outstanding option to purchase shares of
common stock of the Company held by the Executive shall be accelerated in part
so that the option shall become exercisable for an additional number of shares
equal to 25% of the original number of shares of common stock subject to the
option; and
 
(v) unvested shares, or units, if any, with respect to each restricted stock or
stock unit award held by the Executive shall become vested such that the number
of unvested shares or units shall be reduced by 25% of the original number of
shares or units subject to such restricted stock or stock unit award; provided
that the vesting will not accelerate the distribution of shares underlying
equity awards if such acceleration of distribution would trigger taxation under
Section 409A of the Code.
 
(4)           If, within twelve (12) months following a Qualifying Sale (or
prior to, but in connection with or anticipation of, a Qualifying Sale), the
Executive terminates this Agreement and his employment with the Company for Good
Reason or the Company terminates this Agreement and the Executive’s employment
with the Company without Cause (a “Qualifying Sale Termination”), then, in
addition to the Company providing the Executive with the Accrued Compensation,
following the Date of Termination and subject to the conditions of Section 12(i)
and in accordance with the payment terms set forth in Section 12(i):
 
(i) the Company shall, on the Payment Commencement Date, pay to the Executive an
amount equal to two hundred percent (200%) of his then current Base Salary as
severance pay;
 
(ii) if the Executive is eligible for and timely elects to continue receiving
group medical and/or dental insurance under the continuation coverage rules
known as COBRA, the Company will continue to pay the share of the premium for
such coverage that it paid immediately prior to the Date of Termination until
the earlier of (x) the end of the 18th month after the Date of Termination, and
(y) the date the covered individual’s COBRA continuation coverage expires,
unless, as a result of a change in legal requirements, the Company’s provision
of payments for COBRA will violate the nondiscrimination requirements of
applicable law, in which case this benefit will not apply;
 
(iii) the Executive will receive, in a lump sum on the Payment Commencement
Date, an amount equal to two hundred percent (200%) of the Performance Bonus for
the fiscal year in which his Date of Termination occurs;
 
 
 

 
 
(iv) each outstanding option to purchase shares of common stock of the Company
held by the Executive shall vest and become immediately exercisable in full; and
 
(v) each restricted stock or stock unit award held by the Executive shall be
deemed to be fully vested and free from repurchase and forfeiture provisions,
and, to the extent applicable, will no longer be subject to a right of
repurchase by or forfeiture to the Company; provided that the vesting will not
accelerate the distribution of shares underlying equity awards if such
acceleration of distribution would trigger taxation under Section 409A of the
Code.
 
(5)           The Executive shall not be required to mitigate the amount of any
payment provided for in this Section 12(d) by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Section
12(d) be reduced by any compensation earned by the Executive as the result of
employment by another employer or business or by profits earned by the Executive
from any other source at any time before and after the Date of Termination. The
Company’s obligation to make any payment pursuant to, and otherwise to perform
its obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company may have against the Executive for
any reason.
 
(6)           For purposes of this Agreement, “Qualifying Sale” shall mean the
sale of all or substantially all of (A) the assets of the Company or (B) the
outstanding common stock of the Company, whether by merger, consolidation, sale
or other transfer of shares of common stock (other than a merger or
consolidation where the stockholders of the Company prior to the merger or
consolidation are the holders of a majority of the voting securities of the
entity that survives such merger or consolidation); provided, that for the
avoidance of doubt, that such sale also constitutes a “change in control event”
described in Section 1.409A-3(i)(5)(v) or (vii) of the Treasury Regulations with
respect to the Company.
 
(e)           Without “Good Reason” by the Executive. At any time during the
term of this Agreement, the Executive shall be entitled to terminate this
Agreement and the Executive’s employment with the Company without Good Reason by
providing prior written notice of at least thirty (30) days to the Company. Upon
termination by the Executive of this Agreement or the Executive’s employment
with the Company without Good Reason, the Company shall have no further
obligations or liability to the Executive or his heirs, administrators or
executors with respect to compensation and benefits thereafter, except for the
Company’s obligation to provide the Executive with the Accrued Compensation in
accordance with Section 6.
 
(f)           Due to Expiration of the Employment Period by Notice of
Non-Renewal.
 
(1)           If (A) this Agreement and the employment of the Executive
terminate due to expiration of the Employment Period by notice of non-renewal by
the Company, and (B) the Date of Termination occurs prior to (but not in
connection with or anticipation of) a Qualifying Sale or more than twelve (12)
months following a Qualifying Sale, and provided that the Executive would
otherwise have been willing and able to continue his employment under the terms
of this Agreement but for the Company’s decision not to renew, then such
termination will be treated as a Non-Qualifying Sale Termination and the
Executive will be eligible to receive the severance benefits set forth in
Section 12(d)(3).
 
 
 

 
 
 
(2)           If (A) this Agreement and the employment of the Executive
terminate due to expiration of the Employment Period by notice of non-renewal by
the Company, and (B) the Date of Termination occurs within 12 months following a
Qualifying Sale (or prior to, but in connection with or anticipation of, a
Qualifying Sale), and provided that the Executive would otherwise have been
willing and able to continue his employment under the terms of this Agreement
but for the Company’s decision not to renew, then such termination will be
treated as a Qualifying Sale Termination and the Executive will be eligible to
receive the severance benefits set forth in Section 12(d)(4).
 
(g)            Any termination of the Executive’s employment by the Company or
by the Executive (other than termination by reason of the Executive’s death)
shall be communicated by written Notice of Termination to the other party of
this Agreement. For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, provided, however, failure to
provide timely notification shall not affect the employment status of the
Executive.
 
(h)           Release. The obligation of the Company to make the payments and
provide the benefits to the Executive under Section 12(d)(3), 12(d)(4), 12(f)(1)
or 12(f)(2) is conditioned upon the Executive executing and not revoking a
Release within sixty (60) days following the Date of Termination. The Company
shall commence or make, as applicable, the payments under Section 12(d)(3),
12(d)(4), 12(f)(1) or 12(f)(2) on the first payroll period following the date
the Release becomes irrevocable (such date, the “Payment Commencement Date”);
provided, however, that if the 60th day following the Date of Termination falls
in the calendar year following the year of the Executive’s termination of
employment, the Payment Commencement Date shall be the first payroll period of
such later calendar year; and provided further that the payment of any amounts
pursuant to Section 12(d)(4), 12(d)(5), 12(f)(1) or 12(f)(2) shall be subject to
the terms and conditions set forth in Section 15.
 
13.           Confidential Information.
 
(a)           Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, software code, patents, sources of
supply, customer dealings, data, know-how, trade secrets and business plans,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of the Executive. The
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him in
confidence. In consideration of the obligations undertaken by the Company
herein, the Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by the Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 13 shall survive the termination of the Executive’s
employment hereunder.
 
 
 

 
 
(b)           The Executive affirms that he does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
any prior employer(s) in providing services to the Company or its subsidiaries.
 
(c)           In the event that the Executive’s employment with the Company
terminates for any reason, the Executive shall deliver forthwith to the Company
any and all originals and copies, including those in electronic or digital
formats, of Confidential Information; provided, however, the Executive shall be
entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence, personal diaries,
calendars and rolodexes, personal files and phone books, (ii) information
showing his compensation or relating to reimbursement of expenses, (iii)
information that he reasonably believes may be needed for tax purposes and (iv)
copies of plans, programs and agreements relating to his employment, or
termination thereof, with the Company.
 
14.           Non-Solicitation. The Executive hereby agrees and covenants that
he shall not, without the prior written consent of the Company, directly or
indirectly, whether on the Executive’s own behalf or on behalf of any other
person or entity or otherwise howsoever, recruit or solicit, or attempt to
recruit or solicit, any employee or independent contractor of the Company to
leave the employment (or independent contractor relationship) thereof, whether
or not any such employee or independent contractor is party to an employment
agreement, for the purpose of competing with the business of the Company. The
Executive agrees that this non-solicitation restriction shall be enforceable
during the Employment Period and, in the event Executive’s employment with the
Company is terminated pursuant to Sections 12(b), (c) (d), (f), or (g) for a
period of twelve (12) months following the Date of Termination.
 
15.           Section 409A.
 
The provisions of this Agreement are intended to comply with or are exempt from
Section 409A of the Code (“Section 409A”) and the related Treasury Regulations
and shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A. The Company and the Executive agree to
work together in good faith to consider amendments to this Agreement and to take
such reasonable actions necessary, appropriate or desirable to avoid imposition
of any additional tax under Section 409A or income recognition prior to actual
payment to the Executive under this Agreement.
 
 
 

 
 
It is intended that any expense reimbursement made under this Agreement shall be
exempt from Section 409A. Notwithstanding the foregoing, if any expense
reimbursement made under this Agreement shall be determined to be “deferred
compensation” subject to Section 409A (“Deferred Compensation”), then (a) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, (b) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year (provided that this clause (b) shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect) and (c) such payments shall
be made on or before the last day of the taxable year following the taxable year
in which the expense was incurred.
 
With respect to the time of payments of any amount under this Agreement that is
Deferred Compensation, references in the Agreement to “termination of
employment” and substantially similar phrases, including a termination of
employment due to the Executive’s Disability, shall mean “Separation from
Service” from the Company within the meaning of Section 409A (determined after
applying the presumptions set forth in Treasury Regulation Section 1.409A-1
(h)(1)). Each installment payable hereunder shall constitute a separate payment
for purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1 (b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.
 
Notwithstanding anything to the contrary in this Agreement, if the Executive is
a “specified employee” within the meaning of Section 409A at the time of the
Executive’s termination, then any severance payments or separation benefits or
other compensation that constitute deferred compensation subject to Code Section
409A, as determined by the Company (together, the “Deferred Separation
Benefits”) will accrue during the six (6)-month period following Executive’s
termination of employment and will become payable in one lump sum cash payment
on the date six (6) months and one (1) day following the date of the Executive’s
termination of employment. All subsequent Deferred Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if the
Executive dies following termination but prior to the six (6) month anniversary
of the Executive’s termination date, then any payments delayed in accordance
with this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of the Executive’s death and all other Deferred
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.
 
16.           Miscellaneous.
 
(a)           The Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services. Furthermore, the parties acknowledge that monetary damages alone
would not be an adequate remedy for any breach by the Executive of Section 13 or
Section 14 of this Agreement. Accordingly, the Executive agrees that any breach
or threatened breach by him of Section 13 or Section 14 of this Agreement shall
entitle the Company, in addition to all other legal remedies available to it, to
apply to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach. The parties understand and intend that each restriction
agreed to by the Executive hereinabove shall be construed as separable and
divisible from every other restriction, that the unenforceability of any
restriction shall not limit the enforceability, in whole or in part, of any
other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Company seeks enforcement thereof, such restriction
shall be limited to the extent permitted by law. The remedy of injunctive relief
herein set forth shall be in addition to, and not in lieu of, any other rights
or remedies that the Company may have at law or in equity.
 
 
 

 
 
(b)           Neither the Executive nor the Company may assign or delegate any
of their rights or duties under this Agreement without the express written
consent of the other; provided, however, that the Company shall have the right
to delegate its obligation of payment of all sums due to the Executive
hereunder, provided that such delegation shall not relieve the Company of any of
its obligations hereunder.
 
(c)           During the term of this Agreement, the Company (i) shall indemnify
and hold harmless the Executive and his heirs and representatives to the maximum
extent provided by the laws of the State of California and by Company’s bylaws
and (ii) shall cover the Executive under the Company’s directors’ and officers’
liability insurance on the same basis as it covers other senior executive
officers and directors of the Company.
 
(d)           This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive’s
employment by the Company, and supersedes all prior or contemporaneous
understandings and agreements, whether oral or written, between the Executive
and the Company related thereto, including without limitation the Earlier
Agreement, and shall not be amended, modified or changed except by an instrument
in writing executed by the party to be charged. The invalidity or partial
invalidity of one or more provisions of this Agreement shall not invalidate any
other provision of this Agreement. No waiver by either party of any provision or
condition to be performed shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time. For
the avoidance of doubt, nothing herein shall supersede the Transaction Bonus
Agreement between the Executive and the Company entered into contemporaneously
with this Agreement, and the obligations of the Company as set forth in the
Transaction Bonus Agreement shall be in addition to its obligations to the
Executive as set forth herein and shall continue after the termination of this
Agreement for any reason.
 
(e)           This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(f)           The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(g)          All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g., Federal Express) for overnight delivery to the party at
the address set forth in the preamble to this Agreement, or to such other
address as either party may hereafter give the other party notice of in
accordance with the provisions hereof. Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.
 
 
 

 
 
(h)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of California, and each of the parties
hereto irrevocably consents to the jurisdiction and venue of the federal and
state courts located in the State of California for any disputes arising out of
this Agreement, or the Executive’s employment with the Company. The prevailing
party in any dispute arising out of this Agreement shall be entitled to his or
its reasonable attorney’s fees and costs.
 
(i)           This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.
 
(j)           The Executive represents and warrants to the Company, that he has
the full power and authority to enter into this Agreement and to perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of his obligations hereunder will not conflict with any
agreement to which the Executive is a party.
 
(k)           The Company represents and warrants to the Executive that it has
the full power and authority to enter into this Agreement and to perform its
obligations hereunder and that the execution and delivery of this Agreement and
the performance of its obligations hereunder will not conflict with any
agreement to which the Company is a party.
 
[Signature page follows immediately]
 
 

 
IN WITNESS WHEREOF, the Executive and the Company have caused this Amended and
Restated Executive Employment Agreement to be executed as of the date first
above written.
 
 
MUSCLEPHARM CORPORATION
 
By:/s/ William Bush                                      

 
Name: William Bush
 
Title: Lead Director
 
 
 
RYAN DREXLER
 
 
/s/ Ryan Drexler                                            

Executive
 
 
 

 

 
Attachment A
 
The Executive shall be entitled to receive cash based incentive bonuses, in each
case subject to the achievement of the performance goals set forth in this
Attachment A, in each case as determined by the Compensation Committee in its
sole discretion, and subject to the Executive’s remaining employed by the
Company through the achievement of the applicable performance goal or the grant
of the applicable award of restricted stock.
 
Cash-Based Incentive Bonuses
 
The Executive shall be entitled to receive the following cash-based incentive
bonuses, in each case, payable as soon as reasonably practicable following the
achievement of the applicable performance goal, but in no event later than two
and one-half months following the end of the fiscal year in which such goal is
achieved:
 
(i) 
Two Hundred and Fifty Thousand Dollars ($250,000), if the Richard Estalella
matter is settled in a satisfactory manner; and
 
(ii) 
One Hundred Thousand Dollars ($100,000), if the Company equals or exceeds a
total of $1 million in net sales associated with the MP Organic line before the
end of the fiscal year ending December 31, 2017.
 
 
 
 
 
 
 
 
